DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Office Action is in response to the application 16/173,057 filed on
11/09/2020.
Status of Claims:
Claims 1- 20 are pending in this Office Action.
Response to Arguments
Applicant’s arguments filed in the amendment filed 11/09/2020 regarding to arguments on claims 1, 8, and 9 are not persuasive.
Regarding claim 1:
The Applicant argued that Arye and Merriman does not teach “assigning a particular record into a chunk of a single partition within hardware-based network storage of a non-relational database system, wherein the single partition comprises a plurality of chunks, and wherein each chunk stores a number of records within the single partition”. The Examiner respectfully disagrees with the Applicant, the Examiner respectfully submits that Arye discloses “[0011]: …The database system receives a first insert request for inserting one or more records in the hypertable. Each record has a plurality of attributes comprising a set of dimension attributes, the dimension attributes including a time attribute. The hypertable is partitioned into chunks along the set of dimension attributes, the chunks distributed across a first plurality of locations. The records specified in the first insert request are stored in chunks created according to a first partitioning policy. The first partitioning policy specifies a size of a first plurality of chunks to be created and a mapping from each of the first plurality of chunks to a location from the first plurality of locations. Each record is inserted in a chunk determined based on the values of dimension attributes of the record”. Arye discloses that the database system contains hypertable (single partition) that is partitioned into chunks (plurality of chunks). The system then receives requests for inserting records (assigning a particular record into a chunk of a single partition) into chunks wherein the chunks are stored in the hypertable. This is equivalent to the system of the application where the system contains a partition/hypertable that contains a plurality of chunks and records are then inserted into chunks of the partition. Therefore, Arye discloses “assigning a particular record into a chunk of a single partition within hardware-based network storage of a non-relational database system, wherein the single partition comprises a plurality of chunks, and wherein each chunk stores a number of records within the single partition”.
The Applicant argued that Arye and Merriman does not teach “ inserting the particular record into the particular candidate chunk of the single partition having the particular chunk key, wherein the record key of the particular record is mapped to the particular chunk key associated with the particular record”. The Examiner respectfully disagrees with the Applicant, the Examiner respectfully submits that Arye discloses “[0076]: In an embodiment, the query processor 130 provides 520 the dimension attributes as input to a selection function of the chunk selection module 445 that determines whether the record should be stored in an existing chunk or whether a new chunk needs to be created for storing the record. If the selection function finds an existing chunk that matches the record, the selection function outputs information identifying the existing chunk. If the selection function determines that none of the existing chunks can be used to store the record, the selection function outputs a value (for example, a negative number) indicating that a new chunk needs to be created. The chunk creation module 450 determines 540 based on the output of the selection function, if the record matches an existing chunk. If the chunk creation module 450 determines 540 that the record matches an existing chunk, the chunk selection module 445 also identifies the location of the existing chunk, for example, whether the existing chunk is local (i.e., on the current database system node) or remote (i.e., on another database system node). This location can specify a location explicitly or implicitly, including specifying a name of a local database table, the name of a remote database table, the name or network address or a remote server, and so on. Accordingly, the query processor 130 inserts 550 the record in the existing chunk.” Arye discloses the system identifies existing chunk that matches with the records to be stored, and provide information of the existing trunk (chunk key). Once the system finds that the records matches with the chunk in the partition/hypertable (record key is mapped to chunk key), the system inserts the record into that matched existing chunk, thus the record is mapped onto the chunk. This is equivalent to the system of the application inserting records into chunks where a key mapped between the records and chunks are done and the system outputs a value (chunk key) indicating a new chunk is to be created for records that requires new chunk. Therefore Arye discloses “inserting the particular record into the particular candidate chunk of the single partition having the particular chunk key, wherein the record key of the particular record is mapped to the particular chunk key associated with the particular record”.
The Applicant argued that Arye and Merriman does not teach “when the number of records in the particular candidate chunk of the single partition is greater than the particular threshold number: performing an auto-balancing operation at a chunk splitting module to split the particular candidate chunk of the single partition such that records originally assigned to the particular candidate chunk of the single partition are divided among the particular candidate chunk of the single partition and a new chunk of the single partition after the auto-balancing operation is complete, wherein some of the number of records that were originally part of the particular candidate chunk of the single partition are assigned 2Application No. 16/173,057 Attorney Docket No. 4038US (102.0356US) Response to Office Action dated August 7, 2020 to the new chunk of the single partition and wherein other remaining ones of the number of records that were originally part of the particular candidate chunk of the single partition remain assigned to the particular candidate chunk of the single partition so that records in each chunk are processible as a unit without iterating through all records of the single partition.” The Examiner respectfully disagrees with the Applicant, the Examiner respectfully submits that Merriman discloses “[0068]:…Thus, the shard database key/shard database key pattern defines the ranges of data found within a given chunk. The shard key ranges associated with a given partition can be used by the shard cluster (e.g. through a router process) to direct database requests to appropriate shard servers hosting the particular partition… [0073]: In some embodiments, a chunk of a data can also be associated with a maximum size threshold which defines that maximum size a given chunk can reach before a splitting operations is performed on the data within the chunk. In some embodiments, once the data within a given chunk reaches the maximum size, a managed database or a shard cluster can be configured to automatically generate a new chunk having its own range of contiguous data. In some examples, the data within the original chunk is split, approximately half the data remaining in the original chunk and approximately half the data being copied into the new created chunk. Although in some embodiments, the split can occur so that different portions of data remain in the original chunk and/or are copied into the new chunk… [0080]: In some embodiments, configuration server(s) 110-114 are configured to store and manage the database's metadata. In some embodiments, the metadata includes basic information on each shard in the shard cluster including, for example, network communication information, zone information, server information, number of chunks of data, chunk version, number of shards of data, shard version, and other management information for routing processes, database management processes, chunk splitting processes, etc. According to some embodiments, chunk information can be the primary data stored by the configuration server(s) 110-116. In some examples, chunks are defined by a triple (collection, minKey, and maxKey) and the metadata stored on the configuration servers establishes the relevant values for a given chunk of data.” The system of Merriman is able to determine when a chunk reaches a maximum size and it creates a new chunk to split the records wherein some records remain in the assigned chunk and (collection, minKey, and maxKey),  and it is used to direct requests to the appropriate chunk. Thus, the system of Merriman is able to process or direct requests to a chunk as a unit without iterating through all records of the single partition because each chunk is specified with a range for directing requests purposes. Therefore, Merriman teaches “ “when the number of records in the particular candidate chunk of the single partition is greater than the particular threshold number: performing an auto-balancing operation at a chunk splitting module to split the particular candidate chunk of the single partition such that records originally assigned to the particular candidate chunk of the single partition are divided among the particular candidate chunk of the single partition and a new chunk of the single partition after the auto-balancing operation is complete, wherein some of the number of records that were originally part of the particular candidate chunk of the single partition are assigned 2Application No. 16/173,057 Attorney Docket No. 4038US (102.0356US)Response to Office Action dated August 7, 2020to the new chunk of the single partition and wherein other remaining ones of the number of records that were originally part of the particular candidate chunk of the single partition remain assigned to the particular candidate chunk of the single partition so that records in each chunk are processible as a unit without iterating through all records of the single partition.”
“Arye's "chunk" and Merriman's "shard" are elements that equivalent to a "partition," are not equivalent to a "chunk". According to claim 1 of the application, the applicant discloses that the method performs “assigning a particular record into a chunk of a partition within hardware-based network storage of database system, wherein the partition comprises a plurality of chunks, and wherein each chunk stores a number of records within the partition. This implies that the system contains a partition wherein the partition contains plurality of chunks that stores records. The system of Arye contains a hypertable (partition) that is partitioned into chunks wherein each chunk is for inserting records into it ([0011]: …The database system receives a first insert request for inserting one or more records in the hypertable. Each record has a plurality of attributes comprising a set of dimension attributes, the dimension attributes including a time attribute. The hypertable is partitioned into chunks along the set of dimension attributes, the chunks distributed across a first plurality of locations...Each record is inserted in a chunk determined based on the values of dimension attributes of the record). For a clearer presentation please refer to fig. 2 of Arye. Element 160 is equivalent to a partition of the application and elements 210a-f are chunks which are equivalent to the chunks within a partition of the application.  The system of Merriman teaches a system that contains different shard servers wherein each shard server contains multiple partitions of data which can also be referred to as "chunks" of database data. Thus, Merriman’s chunks are stored in a shard server wherein each chunk is used to store database data ([0065] In some embodiments, each shard of data (e.g., 152-174) can be configured to reside on one or more servers executing database operations for storing, retrieving, managing, and/or updating data. In some embodiments, a shard server 102 contains multiple partitions of data which can also be referred to as "chunks" of database data. In some embodiments, a shard of data corresponds to a chunk of data). For a clearer presentation please refer to fig. 1 of Merriman. Elements 102, 104, 106, and 108 are equivalent to the partition of the application and 3 shards within each of the listed elements are equivalent to the chunks of the application that carry database data. The Examiner respectfully submits that Arye’s "chunk" and Merriman’s "shard/chunk" are elements that equivalent to a "chunk" pf the application.
Regarding claim 8:
The Applicant argued that Arye and Merriman does not teach “wherein the particular chunk key is a unique identifier that identifies the particular candidate chunk of the single partition and allows groups of records to be queried more efficiently within the database and rendered in a page, wherein each record has a corresponding record key having a value, and a chunk key that maps the value of the record key to a corresponding chunk such that the assignment 4Application No. 16/173,057 Attorney Docket No. 4038US (102.0356US) Response to Office Action dated August 7, 2020 formula: chunkkey(k) f(record key) < chunk_key(k + 1), is satisfied, where k and k+1 are indices of two consecutive chunks and chunk keys are in sorted order, and wherein the record key is an identifier that uniquely identifies the particular record and maps to the particular chunk key”. The Examiner respectfully disagrees with the Applicant, the Examiner respectfully submits that Arye discloses “[0041] FIG. 2 illustrates partitioning of data as chunks for a hypertable, in accordance with an embodiment. Each of these chunks correspond to a portion of the entire dataset organized according to some partitioning function involving one or more of a record's attributes. The attributes of the record that are used for partitioning the hypertable as chunks are referred to as dimension attributes. Accordingly, a chunk corresponds to an "n-dimensional" split of the hypertable (for n.gtoreq.1)…[0075]: The query processor 130 determines whether the input record should be stored in an existing chunk or in a new chunk that needs to be created. In an embodiment, the query processor 130 determines whether the one or more dimension values of the input record map to values from the set of dimension attribute values of existing chunks storing data of the hypertable; this determination is made to decide whether the record can be stored in an existing chunk”. The system of Arye contains chunks that split the entire hypertable or partition wherein each chunk is specified with a certain range and the chunks are connected continuously. For a better presentation please refer to fig. 2 of Arye. The chunks of the hypertable or partition of Arye are used to index data and each chunk is specified with a space(range) that go in order. For example chunks 210a and 210d belong to space [A,I] while the next indices for the next chunks are space[J.R] for chunks 210b and 210e. Thus, the system of Arye provides indices or range of data for each chunk wherein the chunks are indexed consecutively until the end where the chunks are partitioned based on the record’s attributes so the records does contain a key to specify where that particular record would locate in a series of chunks. Therefore, Arye teaches the limitation stated above. 
Also, Merriman disclose “[0068]:…A given chunk can be configured with a named for the collection to which the chunk belongs corresponding to collection in the triples and a range of key values that defined the beginning and the end of the data found within the chunk corresponding to minKey and maxKey. In one example, the shard key K associated with a given document within a collection assigns that document to the chunk where the value for K falls within the values defined by minKey and maxKey. Thus, the shard database key/shard database key pattern defines the ranges of data found within a given chunk. The shard key ranges associated with a given partition can be used by the shard cluster (e.g. through a router process) to direct database requests to appropriate shard servers hosting the particular partition.” Merriman also teaches that chunks are specified with indices where minKey and maxKey indicates the range of the chunks and K is the key of a document or record and it falls within the value of the minKey and maxKey. 
Regarding claim 9:
The Applicant argued that Arye and Merriman does not teach “wherein the non- relational database system is capable of supporting chunking of the records in the single partition so that auto-balancing functionality can be implemented at a query level within the application and is transparent to the hardware-based network storage, wherein the single partition is a collection of records that have a common query attribute for grouping within that single partition”. The Examiner respectfully disagrees with the Applicant, the Examiner respectfully submits that Merriman discloses “[0067]: In some embodiments, the database system 100 can associate shards with one or more zones (e.g., zones 1-3). In some embodiments, a respective shard can be associated with one or more zones. In some embodiments, a server can be configured to store data in one or more specific shards based on association of the shard(s) with particular zones. In some embodiments, a zone can be used to group data according to a shared attribute. Zones may be used to isolate a subset of data to a specific set of shards. For example, one or more zones can be used to store data on shards that are geographically close to one or more servers of an application that uses the data. The zone(s) may be defined according to one or more geographic regions, and one or more shards that are in the geographic region(s) may be associated with those zone(s). The server(s) may store, modify, and/or read data from the database system. By isolating the data to the shard(s) in the zone(s), the database system minimizes delays in database operations for the application server(s). In another example, one or more zones can be used to store data on one or more shards based on a hardware and/or performance of the shards. One set of data may require a first level of performance, while a second set of data may require a second level of performance. Accordingly, a first set of shards that provide the first level of performance can be associated with a first zone, and a second set of shards that provide the second level of performance can be associated with a second zone. Data can be stored in shards of a particular zone based on a required level of performance for the data. For example, data that is accessed more frequently can be stored in the first zone that offers a higher level of performance while data that is accessed less frequently can be stored in the second zone that offers a lower level of performance. Examples implementations of zones are discussed herein”. The system of Merriman is capable of differentiate 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-5, 8-15, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Arye et al. (US PGPUB 20180246934) “Arye” in view of Merriman et al. (US PGPUB 20180300385) “Merriman”.
Regarding claim 1, Arye teaches a method (Fig. 5 & [0011]) for assigning a particular record into a chunk of a single partition within hardware-based network storage of a non-relational database system, wherein the single partition comprises a plurality of chunks, and wherein each chunk stores a number of records within the single partition, the method comprising: executing an application at a hardware-based processing system of an application server to generate a particular record having a ([0032]: The data store of the system stores data as records that are stored with each row comprising a set of attributes. These attributes typically have a name associated with them (e.g., "time", "device_id", "location", "temperature", "error_code"). Attributes may also be referred to herein using the terms "keys");  when the particular record is ready to be inserted into the single partition: accessing the database system via a query interface and application programming interface for the application ([0049]: Different types of queries can be made to a hypertable (partition), including those that only read from the hypertable like SELECT statements, as well as those that modify the hypertable like INSERT, UPDATE, UPSERT, and DELETE statements. Thus, the system is ready to insert data records into the partition when an INSERT statement is recognized); determining, at a mapping function of the application based on the particular record, a natural chunk key ([0044]: The system specifies each chunk is associated with a set of values corresponding to each dimension attribute (chunk key). If an input record has values corresponding to a specific chunk (natural chunk key), the chunk may store the input record since the value of the record falls within the range associated with the chunk); assigning the particular record, at a chunk assignment module of the application, to a particular candidate chunk of the single partition that is a closest chunk available for insertion of the particular record at a particular time that satisfies an assignment formula, wherein the particular candidate chunk of the single partition comprises a plurality of records sorted by their corresponding record keys (Fig. 5 elements 530 & 540, [0076]: The system determines based on the output of the selection function, if the record matches an existing chunk. If  the system determines that the record matches an existing chunk, the chunk selection module also identifies the location of the existing chunk, for example, whether the existing chunk is local  or remote); inserting the particular record into the particular candidate chunk of the single partition having the particular chunk key, wherein the record key of the particular record is mapped to the particular chunk key associated with the particular record ([0076]: Once a particular chunk is specified, the query processor of the system inserts the record in the existing chunk);  determining whether a number of records in the particular candidate chunk of the single partition exceeds a particular threshold number ([0067]: The chunk creation module of the system creates a new chunk and "closes" an existing one when the existing chunk approaches or exceeds some threshold size (e.g., in bytes on disk or in memory, in its number of rows, etc.). Thus, the number of records in the chunk is determined).
 	Arye does not explicitly teach wherein a database system is a non-relational database system; and when the number of records in the particular candidate chunk of the single partition is greater than the particular threshold number: performing an auto-balancing operation at a chunk splitting module to split the particular candidate chunk of the single partition such that records originally assigned to the particular candidate chunk of the single partition are divided among the particular candidate chunk of the single partition and a new chunk of the single partition after the auto-balancing operation is complete, wherein some of the number of records that were originally part of the particular candidate chunk of the single partition are assigned 2Application No. 16/173,057 Attorney Docket No. 4038US (102.0356US) Response to Office Action dated August 7, 2020 to the new chunk of the single partition and wherein other remaining ones of the number of records that of the single partition remain assigned to the particular candidate chunk of the single partition so that records in each chunk are processible as a unit without iterating through all records of the single partition.
Merriman teaches wherein a database system is a non-relational database system ([0091]: A shard key in the system comprises one or more fields that exist in data items of a shard and documents in a collection of a non-relational database may be stored in a shard.); and when the number of records in the particular candidate chunk of the single partition is greater than the particular threshold number: performing an auto-balancing operation at a chunk splitting module to split the particular candidate chunk of the single partition such that records originally assigned to the particular candidate chunk of the single partition are divided among the particular candidate chunk of the single partition and a new chunk of the single partition after the auto-balancing operation is complete, wherein some of the number of records that were originally part of the particular candidate chunk of the single partition are assigned 2Application No. 16/173,057 Attorney Docket No. 4038US (102.0356US) Response to Office Action dated August 7, 2020 to the new chunk of the single partition and wherein other remaining ones of the number of records that were originally part of the particular candidate chunk of the single partition remain assigned to the particular candidate chunk of the single partition so that records in each chunk are processible as a unit without iterating through all records of the single partition ([0068]:…Thus, the shard database key/shard database key pattern defines the ranges of data found within a given chunk. The shard key ranges associated with a given partition can be used by the shard cluster (e.g. through a router process) to direct database requests to appropriate shard servers hosting the particular partition…[0073]:The system can determine that a chunk of a data is associated with a maximum size threshold which defines that maximum size a given chunk can reach before a splitting operations is performed on the data within the chunk. Once the data within a given chunk reaches the maximum size, the system automatically generates a new chunk and the data within the original chunk is split, approximately half the data remaining in the original chunk and approximately half the data being copied into the new created chunk…[0080]: In some embodiments, configuration server(s) 110-114 are configured to store and manage the database's metadata. In some embodiments, the metadata includes basic information on each shard in the shard cluster including, for example, network communication information, zone information, server information, number of chunks of data, chunk version, number of shards of data, shard version, and other management information for routing processes, database management processes, chunk splitting processes, etc. According to some embodiments, chunk information can be the primary data stored by the configuration server(s) 110-116. In some examples, chunks are defined by a triple (collection, minKey, and maxKey) and the metadata stored on the configuration servers establishes the relevant values for a given chunk of data). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the Merriman teachings in the Arye system. Skilled artisan would have been motivated to incorporate non-relational database system taught by Merriman in the Arye system so the system can handle large and unstructured data, thus the accepted types of data are expanded. In addition, skilled 
Regarding claim 2, Arye in view of Merriman teaches all the limitations of claim 1. Arye also teaches wherein the particular record remains inserted into the particular candidate chunk of the single partition when the number of records in the particular candidate chunk of the single partition is less than or equal to the particular threshold number. ([0087-088]: The system scans through the batch, finding all other records associated with the same chunk and then inserts data records into the selected chunk. The insertion process described is for a record as being associated with a single chunk. The process might create more than one chunk if the size of inserted data exceeds some threshold).  
Regarding claim 3, Arye in view of Merriman teaches all the limitations of claim 1. Arye also teaches wherein the mapping function maps the record key to the particular chunk key ([0076]: The chunk creation module of the system determines if the record matches an existing chunk for insertion), and wherein the natural chunk key is greater than or equal to the chunk key of a chunk at index k and less than a chunk key of the chunk at index k+1, and wherein k and k+1 are indices of two consecutive chunks that are available at the time of insertion ([0067]: When a chunk's size approaches or exceeds some threshold, the query planner of the system closes the chunk by specifying its end time, and the chunk creation module creates a new chunk. This new chunk starts at the time the old chunk ends. Thus the natural chunk key of the data record in within the two consecutive chunks, old chunk and newly created chunk).  
Regarding claim 4, Arye in view of Merriman teaches all the limitations of claim 1. Arye also teaches wherein performing the auto-balancing operation comprises: computing, at the mapping module via a mapping function based on the record key, the natural chunk key using the record key of the particular record, wherein the natural chunk key corresponds to the particular record to be inserted (Fig. 5 & [0074]: Upon receiving the insert query, the system parses the insert query and the system executes the insert on the specified chunk. Thus the record to be inserted is identified used to determine the particular chunk); determining whether the natural chunk key equals the particular chunk key ([0076]: The system determine if the record (natural chunk key) matches an existing chunk (particular)); computing, at the mapping module via the mapping function using a new record key of the new record, a new chunk key that satisfies the assignment formula ([0067]: The system determines when a chunk's size approaches or exceeds some threshold, it closes the chunk by specifying its end time, and creates a new chunk. This new chunk starts at the time the old chunk ends. Thus the key for the new chunk is computed which follows right after the end key of the old chunk).
Arye does not explicitly teach performing a binary search by record key within the particular candidate chunk to find a new record to serve as the split point for splitting the particular candidate chunk into the particular candidate chunk and the new chunk; when it is determined that the natural chunk key is greater than the particular chunk key, wherein the particular record is the split point for a new chunk to-be created having a 
Merriman teaches performing a binary search by record key within the particular candidate chunk to find a new record to serve as the split point for splitting the particular candidate chunk into the particular candidate chunk and the new chunk ([0073]:The system determines that the data within the original chunk is split, approximately half the data remaining in the original chunk and approximately half the data being copied into the new created chunk. The split can occur so that different portions of data remain in the original chunk and/or are copied into the new chunk. Thus a split point is recognized for splitting the particular candidate chunk into the particular candidate chunk and the new chunk ); repeating the step of determining whether the natural chunk key equals the particular chunk key; when it is determined that the natural chunk key is greater than the particular chunk key, wherein the particular record is the split point for a new chunk to-be created having a new chunk key that is equal to the natural chunk key; and splitting the particular candidate chunk into the particular candidate chunk and the new chunk ([0073]: Once the data within a given chunk reaches the maximum size, the system is  configured to automatically generate a new chunk having its own range of contiguous data. The data within the original chunk is split, approximately half the data remaining in the original chunk and approximately half the data being copied into the new created chunk. The split can occur so that different portions of data remain in the original chunk and/or are copied into the new chunk).  It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the 
Regarding claim 5, Arye in view of Merriman teaches all the limitations of claim 4. Arye also teaches wherein performing a binary search by record key within the particular candidate chunk, comprises: retrieving all records in the particular candidate chunk having the natural chunk key ([0076]: For data insertions, the system determines that the record matches an existing chunk, and the location of the existing chunk is determined whether the existing chunk is local or remote.);  39UTILITY PATENT APPLICATION Attorney Docket No.: 4038US (102.0356US) sorting all the records by record key ([0032] The system stores data as tuples (also referred to as records) comprising a set of attributes wherein attributes may also be referred to herein using the terms "fields", "columns" or "keys".)
Arye does not explicitly teach wherein determining records in the particular candidate chunk where the particular candidate chunk is to be split into a first half and a second half.  
Merriman teaches wherein determining records in the particular candidate chunk where the particular candidate chunk is to be split into a first half and a second half ([0073]: The data within the original chunk is split, approximately half the data remaining in the original chunk and approximately half the data being copied into the new created chunk. Although in some embodiments, the split can occur so that different portions of data remain in the original chunk and/or are copied into the new chunk). Please refer to claim 4 for the motivational statement.
Regarding claim 8, Arye in view of Merriman teaches all the limitations of claim 1. Arye also teaches wherein the particular chunk key is a unique identifier that identifies the particular candidate chunk in the partition and allows groups of records to be queried more efficiently within the database and rendered in a page ([0041]: The attributes of the record that are used for partitioning the hypertable as chunks are referred to as dimension attributes. Accordingly, a chunk corresponds to an "n-dimensional" split of the hypertable. Thus chunks contains a certain range (unique identifier). Fig. 5-6 & [0076] & [0095] : The system determines the appropriate chunk (particular chunk key) for data insertions and also determines the appropriate chunks for a query), wherein each record has a corresponding record key having a value, and a chunk key that maps the value of the record key to a corresponding chunk such that the assignment formula: chunkkey(k) <  f(record key) < chunk_key(k + 1), is satisfied, where k and k+1 are indices of two consecutive chunks and chunk keys are in sorted order, and wherein the record key is an identifier that uniquely identifies the particular record and maps to the particular chunk key (Fig. 5 & [0076]: The system determines  whether if the record matches an existing chunk. If the system determines that the record matches an existing chunk, the system also identifies the location of the existing chunk and inserts the record in the existing chunk. Thus the record is found to be within the attributes or keys of the particular chunk.
Regarding claim 9, Arye in view of Merriman teaches all the limitations of claim 1. Arye does not explicitly teach wherein the non-relational database system is capable of supporting chunking of the records in the partition so that auto-balancing functionality can be implemented at a query level within the application and wherein the partition is a collection of records that have a common attribute for grouping and within that partition.
 Merriman teaches wherein the non-relational database system is capable of supporting chunking of the records in the partition so that auto-balancing functionality can be implemented at a query level within the application ([0065]: The system contains a non-relational database that contains multiple  chunks of database data. A chunk is also a reference to a partition of database data. A chunk can be configured as a contiguous range of data from a particular collection in the database. [0091]: The database system includes a balancer that is configured to evenly distribute a sharded collection's chunks across all shards in the cluster.), wherein the partition is a collection of records that have a common attribute for grouping and within that partition ([0067]: The system contains zones that are configured to store data in one or more specific shards based on association of the shard(s) with particular zones. A zone can be used to group data according to a shared attribute). Please refer to claim 1 for the motivational statement.
Regarding claim 10, Arye in view of Merriman teaches all the limitations of claim 9. Arye also teaches wherein 40UTILITY PATENT APPLICATIONAttorney Docket No.: 4038US (102.0356US)information needed to store a record in accordance with the particular database schema comprises: (1) a partition key([0033]:The hypertable is partitioned and the partitions are also referred to as "partitioning key(s)", "partition key(s)", or "partitioning fields."), (2) a chunk key ([0044] A chunk is associated with a set of values corresponding to each dimension attribute), (3) a record key ([0032]: The data store  stores data as tuples (also referred to as records) that may be stored as rows of data, with each row comprising a set of attributes/keys.), and (4) data associated with the record([0032]: The data store stores data as tuples, thus data is stored associated with the record along with record attributes/keys).  
Arye does not explicitly teach wherein the application is written to follow a particular database schema supported by a database management system (DBMS).
Merriman teaches wherein the application is written to follow a particular database schema supported by a database management system (DBMS) ([0074]: The system implements sharding of the database in data chunks, that is the partitioning of the data in the database, occurs based on database collections in a database management system (DBMS)). Please refer to claim 1 for the motivational statement.
Regarding claim 11, note the rejections of claim 1. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under the same prior-art teachings. In addition, Arye also teaches the additional limitation of a database having a query interface and application programming interface for an application, and a database storage engine used to create, read, update and delete (CRUD) records at the hardware-based network storage ([0049]: Different types of queries can be made to a hypertable (query interface), including those that only read from the hypertable (e.g., database SELECT statements), as well as those that modify the hypertable (e.g., database INSERT, UPDATE, UPSERT, and DELETE statements). Writes are typically sent to the chunks comprised of the latest time interval (but do not need to be), while queries may slice across multiple dimension attributes, for example, both time and space).
Arye does not explicitly teach wherein the database is a database management system (DBMS).
Merriman teaches the database is a database management system (DBMS) ([0074]: The system implements sharding of the database in data chunks, that is the partitioning of the data in the database, occurs based on database collections in a database management system (DBMS)). Please refer to claim 1 for the motivational statement.

Regarding claims 12, note the rejections of claim 2. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under the same prior-art teachings.

Regarding claims 13, note the rejections of claim 3. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under the same prior-art teachings.

Regarding claims 14, note the rejections of claim 4. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under the same prior-art teachings.
Regarding claims 15, note the rejections of claim 5. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under the same prior-art teachings.
Regarding claims 18, note the rejections of claim 8. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under the same prior-art teachings.
Regarding claims 19, Arye in view of Merriman teaches all the limitations of claim 11. Arye further teaches the system further comprising: wherein information needed to store a record in accordance with the particular database schema comprises: (1) a partition key([0033]:The hypertable is partitioned and the partitions are also referred to as "partitioning key(s)", "partition key(s)", or "partitioning fields."), (2) a chunk key ([0044] A chunk is associated with a set of values corresponding to each dimension attribute), (3) a record key ([0032]: The data store  stores data as tuples (also referred to as records) that may be stored as rows of data, with each row comprising a set of attributes/keys.), and (4) data associated with the record([0032]: The data store stores data as tuples, thus data is stored associated with the record along with record attributes/keys).
Arye does not explicitly teach a development environment that provides the application having auto-balancing functionality, wherein the application is written to follow a particular database schema supported by the DBMS; and wherein the non-relational database system is capable of supporting chunking of the records in the partition so that the auto-balancing functionality can be implemented at a query level within the application, wherein the partition is a collection of records that have a common attribute for grouping and within that partition.  
Merriman teaches a development environment that provides the application having auto-balancing functionality, wherein the application is written to follow a ([0074]: The system implements sharding of the database in data chunks, that is the partitioning of the data in the database, occurs based on database collections in a database management system (DBMS)); wherein the non-relational database system is capable of supporting chunking of the records in the partition so that the auto-balancing functionality can be implemented at a query level within the application ([0065]: The system contains a non-relational database that contains multiple  chunks of database data. A chunk is also a reference to a partition of database data. A chunk can be configured as a contiguous range of data from a particular collection in the database. [0091]: The database system includes a balancer that is configured to evenly distribute a sharded collection's chunks across all shards in the cluster), wherein the partition is a collection of records that have a common attribute for grouping and within that partition ([0067]: The system contains zones that are configured to store data in one or more specific shards based on association of the shard(s) with particular zones. A zone can be used to group data according to a shared attribute). Please refer to claim 1 for the motivational statement.
Regarding claims 20, note the rejections of claim 1. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under the same prior-art teachings.
Claims 6-7 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Arye et al. (US PGPUB 20180246934) “Arye” in view of Merriman et al. (US PGPUB 20180300385) “Merriman” and Roquet et al (WO2018094115A1) “Roquet”.
Regarding claim 6, Arye in view of Merriman teaches all the limitations of claim 5. Arye does not explicitly teach wherein determining the records in the particular candidate chunk comprises: determining, when the size (nk) of the chunk is even, that a middle two records where the particular candidate chunk is to be split into the first half and the second half are a first record n and a second record n+1.  
Merriman teaches that a middle two records where the particular candidate chunk is to be split into the first half and the second half are a first record n and a second record n+1 ([0073]: The system splits the data within a given chunk when it reaches the maximum size and when the data within the original chunk is split, approximately half the data remaining in the original chunk and approximately half the data being copied into the new created chunk. Thus, the split is half at the middle). Please refer to claim 1 for the motivational statement.
Arye in view of Merriman does not explicitly teach determining, when the size of the chunk is even.
Roquet teaches determining, when the size of the chunk is even ([0097]: The system determines the number of identifiers to be constructed in a fixed length block of K. If this count is even, then an extra identifier may be added to the block, and if the count is odd, then no such extra identifier may be added). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the Roquet teachings in the Arye and Merriman system. Skilled artisan would have been motivated to incorporate determining even or odd chunks taught by Roquet in the Arye and Merriman system so the most efficient method of splitting the chunk can be recognized thus improves the 
Regarding claims 7, Arye in view of Merriman teaches all the limitations of claim 5. Arye does not explicitly teach wherein determining the records in the particular candidate chunk comprises: determining, when the size (2n+1) of the chunk is odd, that the records where the particular candidate chunk is to be split into the first half and the second half are a middle record n+1 and a record n+1 before the middle record.  
Merriman teaches that the records where the particular candidate chunk is to be split into the first half and the second half are a middle record n+1 and a record n+1 before the middle record ([0073]: Once the data within a given chunk reaches the maximum size, the system is configured to automatically generate a new chunk having its own range of contiguous data and the data within the original chunk is split. Either the data in original chunk is split approximately half the data remaining in the original chunk and approximately half the data being copied into the new created chunk or it can split into different portions of data remain in the original chunk and/or are copied into the new chunk). Please refer to claim 1 for the motivational statement.
Roquet teaches determining, when the size of the chunk is odd ([0097]: The system determines the number of identifiers to be constructed in a fixed length block of K. If this count is even, then an extra identifier may be added to the block, and if the count is odd, then no such extra identifier may be added). Please refer to claim 6 for the motivational statement.
Regarding claims 16, note the rejections of claim 6. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under the same prior-art teachings.
Regarding claims 17, note the rejections of claim 7. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under the same prior-art teachings.

















Conclusion
Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAO DANG VUONG whose telephone number is (571)272-1812.  The examiner can normally be reached on M-F 7:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)-272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
/C.D.V./           Examiner, Art Unit 2153                                                                                                                                                                                             /ALFORD W KINDRED/Supervisory Patent Examiner, Art Unit 2153